Citation Nr: 0900587	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of service connection for a lung disorder has been 
submitted.

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & L.M.




ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to October 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran attended a hearing before the undersigned 
Veterans Law Judge in June 2008.

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  March 1960 and September 1995 rating decisions which 
denied the veteran's claim of entitlement to service 
connection for a lung disorder, and declined to reopen his 
claim were final decisions.

2.  The veteran submitted new evidence of a current diagnosis 
of a lung disorder, which is evidence related to an 
unestablished fact necessary to substantiate the claim.




CONCLUSION OF LAW

New and material evidence pertinent to the claim of 
entitlement to service connection for a lung disorder has 
been presented and the claim is reopened.  See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that a lung disorder was incurred in 
service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting the veteran's request to reopen his claim.  Thus, 
no further discussion of the VCAA is required.

New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or 


when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156.  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

The veteran's claim was denied in March 1960 because there 
was no evidence of a current chronic disorder.  Previously 
considered evidence included service medical records which 
showed acute bronchitis in service, radiologic examination 
showing no chest pathology, and radiologic examination 
showing increased bronchovascular makings.  The veteran 
attempted to reopen his claim and was denied based on no new 
and material evidence in September 1995.

The claims file contains new evidence since the March 1960 
and September 1995 denials.  A December 1960 VA examination 
found no chest pathology.  New evidence also includes medical 
records from various private providers showing diagnoses of 
chronic obstructive pulmonary disease (COPD) and sleep apnea.  
These records contain multiple complaints of soreness in the 
chest, wheezing, coughing, and dyspnea.  There are also 
various radiologic examinations showing fibrotic scarring of 
the right lung and mild hyperinflation of the lung fields.  
Finally, there is a new July 2008 opinion from a private 
provider which states that the veteran's COPD may have been 
caused by service.

This evidence was not previously submitted, and is therefore 
"new."  As the evidence provides a current diagnosis, a fact 
not previously established, it is considered "material."  New 
and material evidence has therefore been submitted, and the 
claim for service connection for a lung disorder is reopened.


ORDER

The claim for service connection for a lung disorder is 
reopened.




REMAND

The veteran's service medical records clearly show treatment 
for lung problems in service.  In addition, a private 
provider has opined that COPD may be related to service.  
Although this opinion is not sufficient evidence upon which 
to grant service connection, the totality of the evidence 
does merit a VA examination to address the etiology of the 
veteran's lung disorder.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).

At his June 2008 hearing, the veteran mentioned several 
records that do not appear to be associated with the claims 
file.  These include records from his period of reserve 
service and records from the VA medical facility in Batavia.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's complete personnel 
and medical records from his reserve 
service should be associated with the 
claims file, including evidence of all 
dates of service.  Evidence of attempts 
to obtain these records should be 
associated with the claims file.

2.  The veteran's current and complete 
VA treatment records from Batavia 
should be associated with the claims 
file.  Evidence of attempts to obtain 
these records should be associated with 
the claims file.

3.  When the above development is 
completed and any available evidence 
identified by the appellant is 
obtained, the entire claims file must 
be made available 


to the VA examiner.  Pertinent 
documents should be reviewed.  The 
examiner should conduct a complete 
history and physical and assign all 
relevant lung diagnoses.

The examiner should state whether any 
current lung disorder is at least as 
likely as not related to the veteran's 
lung problems in service.  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


